Citation Nr: 1423326	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right wrist.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right leg.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in June 2012 in Togus, Maine, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is contended that ratings in excess of 10 percent are warranted for service-connected residuals of fracture of the right wrist and for residuals of fracture of the right leg.  Service connection was established for these conditions upon rating decision in November 1996.  

Following the most recent VA examination in June 2010, the noncompensable ratings in effect for these disabilities were increased to 10 percent, effective from the date that the Veteran filed for an increased rating.  Review of the rating decision reflects that the 10 percent rating for the right wrist was primarily granted pursuant to the diagnostic code (DC) regarding arthritis.  The leg received its 10 percent rating primarily based on limitation of motion of the right ankle pursuant to DC 5271.  

As noted above, the Veteran's residuals of a right wrist fracture and residuals of a right leg fracture were last examined in June 2010.  Contemporaneous VA examinations should be scheduled on remand given the length of time since the most recent examinations and given that the Veteran has claimed that the disabilities have increased in severity.  For example, see his testimony at the June 2012 hearing wherein he reported increased pain and stiffness in the right wrist and right leg/ankle.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by the VCAA and implementing VA regulations is completed, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  This includes Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), as it does not appear that the Veteran has received such notification.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right wrist and right leg/ankle, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected residuals of fracture of the right wrist and right leg.  The examiner(s) must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner(s) is to identify all residuals attributable to the Veteran's service-connected residuals of fracture of the right wrist and residuals of fracture of the right leg.  

The examiner(s) is to report the range of motion (ROM) measurements for the wrist and leg/ankle, in degrees.  Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional ROM loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) is to describe whether pain significantly limits functional ability during flare-ups or when the right wrist or right leg/ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  In regards to the right leg/ankle disability, the examiner(s) must discuss whether there is malunion of the os calcis or astragalus.  

The examiner(s) must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner(s) is unable to provide any of the requested information without resorting to speculation, it should be so stated.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claims, with consideration of all evidence of record received since the issuance of the March 2011 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

